DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta et al (US 2012/0040536).
Furuta discloses a semiconductor processing [0005] method comprising: forming a silicon oxide material on exposed surfaces of a processing region of a PECVD processing chamber; forming a silicon nitride material overlying the silicon oxide [0036] (step 206); performing a deposition process on a semiconductor substrate disposed within the processing region of the chamber [0039] (step 208); and performing a chamber cleaning process [0032]; [0047] (step 202) (Fig. 2). 

Furuta discloses every limitation of claims 1, 3-6, 9, 11, and 14 and thus anticipates the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al (US 2012/0040536) as applied above.

Although Furuta does not explicitly disclose the thickness of the silicon oxide precursor layer, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a smaller thickness for the silicon oxide precursor layer than the thickness of the silicon nitride seasoning layer since the purpose of the silicon oxide layer is merely to provide a better surface for the silicon nitride to adhere to and such thickness would want to be minimized in order to improve overall processing time.
Thus, claims 8, 12, and 13 would have been obvious within the meaning of 35 USC 103 over the teachings of Furuta.
Claims 2, 7, 10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al (US 2012/0040536) as applied above in view of Venkatasubramanian et al (US 2018/0218902).
Furuta does not disclose that the deposition process comprises a carbon-containing hardmask.
Venkatasubramanian discloses a PECVD deposition process [0023] for deposition of a tungsten carbide-containing hardmask [0025] onto a semiconductor substrate in a deposition chamber (Fig. 1) configured to deliver reactant and cleaning gases [0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form the silicon oxide and silicon nitride seasoning films of Furuta onto the chamber of Venkatasubramanian prior to deposition of the hardmask in order to trap residual cleaning gases such that particles do not fall onto the substrate during processing.
Regarding Claims 7, 15, and 20, Venkatasubramanian discloses that the substrate support comprises a bipolar electrostatic chuck [0032]. 
Regarding Claim 17, Furuta discloses removing the substrate from the processing chamber and performing cleaning [0047] (i.e. repeat to step 202 for a new batch of substrates). 
Regarding Claim 19, Furuta discloses a substrate support having a planar surface that is free of edge rings and alignment tabs (Fig. 1). 
Thus, claims 2, 7, 10, and 15-20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Furuta and Venkatasubramanian.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715